UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2174


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

             Petitioner.



                           On Petition for Writ of Mandamus
                      (6:04-cr-00022-JMC-3; 6:17-cv-00805-JMC)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied relief on Miller’s motion on June 12, 2018.

Accordingly, because the district court has recently decided Miller’s case, we deny the

mandamus petition as moot and deny Miller’s motion to answer a jurisdictional question.

We grant leave to proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2